DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed August 23, 2021, in which Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an absorption tube”. The claim limitation is indefinite as it is unclear if Applicant is intending to claim a second absorption tube or referring to the previously claimed absorption tube in Claim 1. After a full review of Applicant’s disclosure, it appears Applicant meant to refer to the previously claimed absorption tube. Claim 4 is rejected as best understood by examiner.
Claim 5 recites “wherein first and second dispersions of different materials”. The claim limitation is indefinite as it is unclear what different materials Applicant is intending to refer. It appears Applicant meant to refer to the first buffer particle and the second buffer particle. Claim 5 is rejected as best understood by examiner.
Claim 8 recites “spacers formed on the first to fourth absorbing pad portions among the plurality of spacers are sequentially decreased in height in a direction from the fourth absorbing pad portion to the first absorbing pad portion”. The claim limitation is indefinite as it is unclear if the spacers decrease in height in each pad portion or if the spacers decrease in height from the fourth absorbing pad portion to the first absorbing pad portion; i.e. the spacers are tallest in the fourth pad portion and decrease in height in each pad portion to the first pad portion. Claim 8 is rejected as best understood by examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 fails to further limit the subject matter of the claim upon which it depends, Claim 1 which already recites the second buffer particle is a carbon nanoparticle. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-3, 5, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2013/0276329) in view of Brodie (US 2010/0000121).
Regarding Claims 1 and 11, James discloses a hybrid insole comprising: an insole body comprising at least one sheet layer (20,22) that is formed of an elastic material and has a shape of a human sole (as seen in Fig.3; para.22, foam is an elastic material in that it rebounds to its original shape); first absorbing pad means (of 26 as seen in annotated Figure below) comprising first to fourth absorbing pad portions attached to the insole body corresponding to a metatarsal region, a tarsal bone region, and a calcaneus region of the human foot (as seen in Fig.3 & annotated Figure below), and first to third connecting portions (of 26 as seen in annotated Figure below) selectively connecting the first to fourth absorbing pad portions (as seen in Fig.4 & annotated Figure below); and second absorbing pad means (of 26 as seen in annotated Figure below) comprising a fifth absorbing pad portion attached to the insole body corresponding to the metatarsal region and a phalange region of the human foot, wherein each of the first to fifth absorbing pad portions comprises: an absorption tube (38,40) having an internal space (as seen in Fig.5); a fluid liquid gel (30; para.23) injected into the internal space of the absorption tube (i.e. a fluid would have to be inserted into 24 after it is substantially sealed and therefore, is “injected” inasmuch as has been claimed by Applicant); wherein the first absorbing pad portion is attached to the insole body corresponding to the metatarsal region (50) of the human foot, wherein the second and third absorbing pad portions are attached to the insole body at a position corresponding to a region (54) between the metatarsal region and the calcaneus region of the human foot, and wherein the fourth absorbing pad portion  is attached to the insole body corresponding to the calcaneus region (52) of the human foot (as seen in Fig.3, 5 & annotated Figure below). James does not disclose a first buffer particle mixed with the liquid gel and formed of a silica-based material; and a second buffer particle mixed with the liquid gel and formed of a carbon nanoparticle. However, Brodie teaches an insole having a liquid gel (para.30), with a first buffer particle mixed with the liquid gel and formed of a silica-based material (para.32; i.e. fumed silica); and a second buffer particle mixed with the liquid gel and formed of a carbon nanoparticle (para.32; i.e. calcium carbonate).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the liquid gel of James to include two buffer particles, as taught by Brodie, in order to provide an insole with improved elastic return of the gel material.

    PNG
    media_image1.png
    621
    808
    media_image1.png
    Greyscale


Regarding Claim 2, James discloses a hybrid insole of claim 1, wherein the first to third connecting portions are disposed, respectively, between the first and second absorbing pad portions, between the third and fourth absorbing pad portions, and between the second and fourth absorbing pad portions, so that the liquid gel moves between the first to fourth absorbing pad portions to absorb and distribute a weight load of a human body (as seen in Fig.3 & 5; para.27-30).

Regarding Claim 3, James discloses a hybrid insole of claim 2, wherein a thickness of the second absorbing pad portion (seen in the annotated Figure above) is sequentially decreased in a direction from a medial region to a lateral region of the insole body (as evidenced by Fig.5, a thickness from the middle of a portion of 26 does sequentially decrease in “a direction” from a medial region to a lateral region), and a thickness of the third absorbing pad portion (seen in the annotated Figure above) is sequentially decreased in a direction from the lateral region to the medial region of the insole body (as evidenced by Fig.5, a thickness from the middle of a portion of 26 does sequentially decrease in “a direction” from a lateral region to a medial region). 

Regarding Claim 5, When in combination James and Brodie teach a hybrid insole of claim 1, wherein first and second dispersions of different materials (i.e. buffer particles taught by Brodie) are mixed with the liquid gel disposed in each of the first to fifth absorbing pad portions (of James) to disperse the first and second buffer particles.

Regarding Claim 9, James discloses a hybrid insole of claim 1, wherein the first buffer particle is a fumed type silica particle having a bimodal particle distribution (para.32).

Regarding Claim 10, James discloses a hybrid insole of claim 9, wherein the first buffer particle is mixed in an amount of 10 to 30% by weight on the basis of a total weight of the liquid gel (para.33).

Regarding Claim 12, James and Brodie disclose the invention substantially as claimed above. Brodie does not explicitly disclose wherein the second buffer particle is mixed in an amount of 5 to 15% by weight on the basis of a total weight of the liquid gel. However, Brodie does disclose missing in the first buffer particle in an amount of from 0.01 to 20% by weight on the basis of a total weight of the liquid gel (para.33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have included the second buffer particle of Brodie in an amount of 5 to 15% by weight on the basis of a total weight of the liquid gel, as also taught by Brodie, in order to provide the optimum level of buffer particle for an improved elastic return of the gel material.

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2013/0276329) and Marc (US 2013/0008050), in view of Fusco (US 2009/0188129).
Regarding Claim 4, James and Marc disclose the invention substantially as claimed above. James discloses wherein an absorption tube (38,40) forming the first to fifth absorbing pad portions is an elliptical polymeric material (para.24; as seen in Fig.3, the insole has an elliptical shape and therefore 38,40 is an elliptical material). James does not disclose the absorption tube is a silicone material having an elastic force. However, Fusco teaches an insole having an absorption tube (2,3) formed from a silicone material having an elastic force (para.22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have substituted the polymeric material of James for the silicone material of Fusco, as a simple substitution of one well known bladder type polymeric material for another, in order to yield the predictable result of containing pad portion material within the insole, while also allowing the pad to conform to a user’s foot due to the elasticity of the silicone material.

5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2013/0276329) and Marc (US 2013/0008050), in view of Cole (US 2004/0003514).
Regarding Claim 6, James and Marc disclose the invention substantially as claimed above. James does not disclose wherein each of the first to third connecting portions comprises an injection port to inject the liquid gel. However, Cole teaches an insole having first to third portions (20,30,40) which include an injection port (28,38,48) to inject a liquid gel (para.20; as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the first to third connecting portions of James to each have an injection port, as taught by Cole, in order to provide an insole with portions that can readily be filled with gel to a user’s desired level of comfort.

6.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2013/0276329) and Marc (US 2013/0008050), in view of Meschter (US 2017/0042286).
Regarding Claim 7, James and Marc disclose the invention substantially as claimed above. James further discloses a hybrid insole of claim 3, wherein a plurality of first spacers (half of 64) and a plurality of second spacers (other half of 64) are formed on an upper surface (38) or a lower surface (40) in the absorption tube disposed in each of the first to fifth absorbing pad portions (as evidenced by Fig.5 & annotated Figure above; para.33), the first spacers and the second spacers being integrated with the absorption tube (as seen in Fig.5). James does not disclose the first spacers having a first height and the second spacers having a second height that is smaller than the first height. However, Meschter teaches an insole having an absorption tube (40) having first spacers (i.e. tallest 53) with a first height and second spacers (i.e. shortest 53) with a second height that is smaller than the first height (as seen in Fig.12A & 12B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the spacers of James to have first spacers that are taller than the second spacers, as taught by Meschter, in order to provide an insole with portions that conform to the shape of a user’s foot.

Regarding Claim 8, James and Marc disclose the invention substantially as claimed above. James further discloses a hybrid insole of claim 3, wherein a plurality of spacers (64) integrated with the absorption tube are formed on an upper surface (38) or a lower surface (40) in the absorption tube disposed in each of the first to fifth absorbing pad portions (as evidenced by Fig.5 & annotated Figure above; para.33). James does not disclose spacers formed on the first to fourth absorbing pad portions among the plurality of spacers are sequentially decreased in height in a direction from the fourth absorbing pad portion to the first absorbing pad portion. However, Meschter teaches an insole having an absorption tube (40) having a plurality of spacers (53) the plurality of spacers sequentially decrease in height in a direction from a fourth absorbing pad portion (i.e. the heel region) to a first absorbing pad portion (i.e. the metatarsal region)(as seen in Fig.11C; para.128).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the spacers of James to include spacers which sequentially decrease in height in a direction from a fourth absorbing pad portion  to a first absorbing pad portion, as taught by Meschter, in order to provide an insole with portions that conform to the shape of a user’s foot, delivering optimum support to the wearer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732